DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 10-15, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 11-16 of U.S. Patent No. 11,146,711. Although the claims at issue are not identical, they are not patentably distinct from each other because the first group of claims from each listed set of claims pertains to an image capture device including a heatsink to absorb thermal energy, a first component configured to generate thermal energy, and a conductor to move thermal energy from the thermal energy generated component to the heatsink, where a portion of the conductor is perpendicular to another portion of the conductor to move thermal energy away from the generating source.  The second set of claims from each of the two listed sets of claims pertains to an image capture device where a heatsink has a cutout and the heatsink is configured to absorb thermal energy in portions adjacent to the cutout, and a circuit may extend through the cutout without contact certain portions of the certain sides of the heatsink or adjacent heat generating unit.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0204708 to Fujiwara et al. (“Fujiwara”) in view of U.S. Pub. No. 2014/0160284 to Achenbach et al. (“Achenbach”).
 	Regarding claim 16, Fujiwara teaches an image capture device, comprising: 
a  substrate having parallel first and second surfaces that are separated by a top edge (reference number 206, see Figure 6B)
a component disposed on the first surface of the printed circuit board and configured to generate thermal energy (reference number 207 is an image sensor that is a component disposed on the first surface of reference number 206, shown on the left side of 206 in Figure 6B; the image sensor generates heat)
a heatsink positioned adjacent to the second surface of the printed circuit board and configured to absorb thermal energy (the opposite side of 206 is the second surface, facing towards the right of Figure 6B and the heatsink 212 and 211 are adjacent to the second surface); and 
a conductor that extends from the component, across the first surface, over the top edge, and to the heatsink (reference number 206a extends from the first surface to the top, which is along the z-axis as shown in Figure7, and to the heatsink 211).
Fujiwara teaches a substrate but does not specifically teach that it is a printed circuit board.  Achenbach teaches an image sensor connected to an imager circuit board such as a PCB (see paragraph [0028]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujiwara with that of Achenbach to replace the substrate with a PCB so that the necessary circuits associated with the image sensor may be placed close to the image sensor.
 	Regarding claim 17, Fujiwara in view of Achenbach teach the image capture device of claim 16, wherein the conductor is free of contact with the printed circuit board (in Figure 6B, the conductor 206a is on the side edge of the substrate 206 and does not contact the circuit board).
 	Regarding claim 18, Fujiwara in view of Achenbach teach the image capture device of claim 16, wherein the heatsink has opposing first and second surfaces separated by a top edge, the first surface of the heatsink adjacent to the second surface of the printed circuit board (the second surface of the printed circuit board is the surface of 206 that faces the back of the device and the first surface of the heatsink 211 is the surface that faces the front of the device).
 
 	Regarding claim 20, Fujiwara in view of Achenbach teach the image capture device of claim 16, but are silent on wherein the component is a processor.  Fujiwara teaches the component is an image sensor, however one of ordinary skill in the art realizes that the processor is another component in an imaging device that generate thermal energy and is often the subject of heat to be removed by a heat sink.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujiwara in view of Achenbach to use the heatsink device to remove heat from the processor in a similar way to how it is done to remove heat from the image sensor to further reduce heat within the device and improve processing and other functions.  
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697